DETAILED ACTION
This non-final Office action is responsive to amendments filed March 31st, 2022. Claims 1, 3, 10, and 12 have been amended. Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by allowing network graphs to be generated which are used to generate profile (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 3/31/22 have been fully considered but they are not persuasive. 
On pages 8-9 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 8, Applicant argues, “the amended claims are not directed to organizing human activities. Rather the claims generate a network graph that provides relationships between devices on a mobile network. The relationships between devices are related to the network communications between them and may provide information such as one device streaming video to another device, one device being in physical proximity, device sending texts or establishing calls, etc. Generating a graph of the mobile devices on a mobile network does not relate to organizing human activity, nor is it a mental process.” Examiner respectfully disagrees and asserts that the generation of a graph to display the relationships of devices on a mobile network could be performed as a mental process of evaluation of the human mind. Additionally, the relationships displayed on the graph represent, as stated by the Applicant, “network communications between them and may provide information such as one device streaming video to another device, one device being in physical proximity, device sending texts or establishing calls, etc.”. Therefore, the network graph presents a form of Organizing Human Activity, specifically managing relationships and interactions, by generating a graph of relationships between individuals within a communication network. Applicant’s argument is not persuasive.
Continuing on pages 8-9 of the provided remarks, Applicant argues, “if generating the profile information is considered to be related to organizing human activities, the abstract idea is incorporated into a practical application that allows the network graph to be generated that is used to generate the profiles.” Examiner respectfully disagrees and asserts that the generation of network graphs to be used in generating profiles does not integrate the abstract idea into a practical application. As asserted above, the generation of network graphs is further directed to the abstract idea of both Organizing Human Activity and Mental Process. The amended claims recite the following limitations regarding the use of the network graph in generating profiles: “generating a node profile for the first node based on: the inferred relationships between the first node and the other nodes in the social graph.” There is insufficient antecedent basis regarding “the social graph.” Additionally, the claims are recited at a high-level of generality that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 3/31/22 have been fully considered but they are not persuasive. 
On pages 9-10 of the provided remarks, Applicant argues that the amended claims overcome the prior art of record. Beginning on page 9, Applicant argues, “Varynblat and Zhou fail to suggest generating the network graph from the mobile network data where edges of the network graph are stored as a record identifying a start node, an end node, and an edge type.” Examiner respectfully disagrees and asserts that cited Zhou discloses in paragraph 0029, “The edge objects describe information about the interaction or relationship between objects, including identifying information about the user, the content object, and the type of action performed.” Therefore, cited Zhou discloses an “edge type” determination. Additionally, Zhou discloses per paragraph 0045, the edge store which “stores the information describing connections between users and other objects on the social networking system.” This information includes “information about the edge, such as affinity scores for objects, interests, and other users”, for example, “multiple interactions between a user and a specific object may be stored in one edge object in the edge store.” Therefore, the storage in the edge store of Zhou discloses the claimed limitation. Applicant’s arguments are not persuasive.
Continuing on page 9 of the provided remarks, Applicant states, “Applicant does not believe that the graph building/update process of Varynblat suggests the claimed process for generating the network graph of receiving network data identifying two devices with device identifiers, identifying nodes and an edge type and then storing the information in the network graph.” Examiner respectfully disagrees and asserts that cited Paragraph 0129 of Varynblat specifically refers to the use of mobile device IDs being used to collect mobile device data over different platforms. Additionally, cited paragraph 0040 of Varynblat referring to the determination of edges between first and second degree nodes. This determination is then utilized in cited item 423 of Figure 4A to create the Social Graph (with nodes modeling user profiles and edges modeling sharing activities among users). Therefore, Varyblat discloses the statement above. Applicant’s arguments are not persuasive.
Continuing on page 9 of the provided remarks, Applicant argues, “the combined teachings of Varynblat and Zhou does not suggest the claimed subject matter of (1) generating a network graph and then (2) generating a profile database using the network graph and CRM data. Varynblat and Zhou fail to suggest such a process in which a network graph is generated and then combined with CRM data. Applicant notes that the Examiner has pointed to paragraphs [0044] - [0046] as suggesting the CRM data. However these passages disclose that the profile store may include information such a actions performed by the user. However, Applicant notes that Zhou notes that the cited passages of Zhou describe what is stored in the profiles. This does not suggest how that information is generated.” Examiner respectfully disagrees and asserts that the claims do not recite, “a process in which a network graph is generated and then combined with CRM data.” The claims recite the following: “generating a node profile for the first node based on: user information stored in associated with the first mobile device associated with the first node in a customer relationship management (CRM) database.” Therefore, the above argument that “Varynblat and Zhou fail to suggest such a process in which a network graph is generated and then combined with CRM data” is moot. Additionally, regarding the generation of a node profile, Zhou discloses per paragraph 0016, “Users provide information describing them, such as name, age, gender, education history, employment history, hometown, relationship status, and interests. The social networking system, in turn, stores this information in a user profile associated with the respective user.” This information in combination with the cited paragraphs 0044-0046 disclose the amended claim limitation regarding the generation of a node profile. Therefore, Zhou discloses the statement above. The 35 USC 103 rejection is maintained. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite the phrase “…generating a profiling database.”  Applicant’s specification discloses “….This may be used to store social graph profiles that have been generated for each node using inferred relationships between nodes of the social graph as well as CRM data.” (See Applicant’s Specification para. 0063 and fig. 4). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the database generation is being done. 
Claim 1 recites:
the limitation “the first node and other nodes” in the limitation beginning, “inferring relationships between”;
the limitation “the first node” in the limitation beginning, “user information stored”; 
the limitation "the social graph" in the limitation beginning, "the inferred relationships".  
There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites:
the limitation “the first node and other nodes” in the limitation beginning, “inferring relationships between”;
the limitation “the first node” in the limitation beginning, “user information stored”;
the limitation “the generated social graph profile” in the limitation beginning, “storing the generated social graph profile”;
the limitation "the social graph" in the limitation beginning, "storing the generated social graph profile".
There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 18 recite the limitations “the first node” in the first line. There is insufficient antecedent bases for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 10 (system) and dependent claims 3-4, 6, 8-9, 12-13, 15, and 17-18, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 10 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward targeted advertising, comprising: generating a network graph of relationships between devices on a mobile network operated by a telecommunication company comprising: receiving at the computer mobile data from a first mobile device, the mobile data comprising data transferred over the mobile network from the first mobile device to a second telecommunication device and including information about a connection between the first mobile device and the second telecommunication device, the first mobile device and second telecommunication device identified in the mobile data by respective identifiers; processing by the computer the mobile data received from the first mobile device to determine first and second node identifiers of the first mobile device and the second telecommunication device respectively using the respective identifiers in the received mobile data; accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device; generating and storing in an edge/node database an edge in-of the network graph, the edge stored as a record identifying: a start node stored in the edge/node database identified by the determined first node identifier; a end node stored in the edge/node database identified by the determined second node identifier; and an edge type representing the connection between first mobile device and the second telecommunication device provided by the mobile data; generating a profiling database by: inferring relationships between the first node and other nodes in the network graph based on: one or more edges and their respective edge types joining the first and other nodes of the network graph stored in the edge/node database; and the determined node types of the first mobile device and second telecommunication device; generating a node profile for the first node based on: Gowling WLG (Canada) LLPPage 2the inferred relationships between the first node and other nodes in the social graph; and user information stored in association with the first mobile device associated with the first node in a customer relationship management (CRM) database; storing the generated node profile for the first node in the profiling database storing a plurality of node profiles associated with respective nodes of the network graph; and providing a targeted advertisement by: receiving an advertising request from an advertising server, the advertising request including target profile parameters; querying the profiling database for one or more nodes that match the target profile parameters; and transmitting, in response to the received advertising request, at least a portion of the node profiles of one or more target nodes from the profiling database matching the tarqet profile parameters to the advertising server for use in targeting one or more advertisements (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating social graphs between two nodes based on the inferred relationship between them, which is managing relationships and interactions. The Applicant’s claimed limitations are generating social graphs based on inferred relationships between two nodes, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are also directed toward the abstract idea of Organizing Human Activity because the claimed limitations are using social graphs to transmitted targeted advertisements, which is commercial interactions in the form of advertising. The Applicant’s claimed limitations are using social graph profiles to transmit targeted advertisements, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining first and second node identifiers and inferring relationships between nodes, which is and observation and evaluation of the human mind. The Applicant’s claimed limitations are determining first and second node identifiers and inferring relationships between nodes, which is directed towards the abstract idea of Mental Process.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving mobile data; accessing a database to determine respective node types; storing in an edge/node database an edge in-of a social graph; storing the generated node profile for the first node in a profiling database storing a plurality of social graph profiles associated with respective nodes of the social graph; providing a targeted advertisement by: receiving an advertising request; transmitting, in response to the received advertising request, at least a portion of the node profiles of one or more target nodes from the profiling database matching the target profile parameters to the advertising server for use in targeting one or more advertisements” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a computer; a mobile network operated by a telecommunication company comprising; a first mobile device; the mobile network from the first mobile device to a second telecommunication device; a database; an edge/node database; a customer relationship management (CRM) database; a profiling database; an advertising server; A system for use in targeting advertisements, comprising: a network server operably coupled with a mobile network; and a memory operably coupled with the network server, the memory containing instructions which when executed by the network server” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3-4, 6, 8-9, 12-13, 15, and 17-18 further narrow the abstract idea. The claimed “a computer; a mobile network operated by a telecommunication company comprising; a first mobile device; the mobile network from the first mobile device to a second telecommunication device; a database; an edge/node database; a customer relationship management (CRM) database; a profiling database; an advertising server; A system for use in targeting advertisements, comprising: a network server operably coupled with a mobile network; and a memory operably coupled with the network server, the memory containing instructions which when executed by the network server” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3-4, 6, and 8-9; and System claims 10, 12-13, 15, and 17-18 recite “a computer; a mobile network operated by a telecommunication company comprising; a first mobile device; the mobile network from the first mobile device to a second telecommunication device; a database; an edge/node database; a customer relationship management (CRM) database; a profiling database; an advertising server; A system for use in targeting advertisements, comprising: a network server operably coupled with a mobile network; and a memory operably coupled with the network server, the memory containing instructions which when executed by the network server”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0042 and Figures 1, 7, and 8. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving mobile data; accessing a database to determine respective node types; storing in an edge/node database an edge in-of a social graph; storing the generated social graph profile for the first node in a profiling database storing a plurality of social graph profiles associated with respective nodes of the social graph; providing a targeted advertisement by: receiving an advertising request; transmitting, in response to the received advertising request, at least a portion of the social graph profiles of one or more target nodes from the profiling database matching the target profile parameters to the advertising server for use in targeting one or more advertisements” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-4, 6, 8-9, 12-13, 15, and 17-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varynblat (U.S 2012/0324027 A1) in view of Zhou (U.S 2014/0019240 A1).
Claims 1 and 10
Regarding Claim 1, Varynblat discloses the following:
A computer-implemented method for targeted advertising, comprising [see at least Paragraph 0040 for reference to a method including collecting activity data from Web sources using collection devices and based on the activity creating a social graph; Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Figure 2 and related text regarding the client or server computer used to implement the method; Figure 3 and related text regarding the client or server computer used to execute application programs for building a social graph; Figure 6 and related text regarding the Ad Servicing/Content Personalization/Using Share Graph]
generating a network graph of relationships between devices on a mobile network operated by a telecommunication company [see at least Paragraph 0040 for reference to a method including collecting activity data from Web sources using collection devices and based on the activity creating a social graph; Paragraph 0065 for reference to the computer utilized by the system being connected to a network which could be a telephone network; Paragraph 0067 for reference to the system for activity collection and building a social graph for a network of users; Paragraph 0090 for reference to the build-update graph step building a social graph using the collected activity data; Paragraph 0121 for reference to traditional social graphs showing relationships between users; Paragraph 0122 for reference to the system social graph showing a connection between users; Figure 2 and related text regarding the client or server computer used to implement the method; Figure 3 and related text regarding the client or server computer used to execute application programs for building a social graph; Figure 6 and related text regarding the Ad Servicing/Content Personalization/Using Share Graph] 
receiving at the computer mobile data from a first mobile device, the mobile data comprising data transferred over the mobile network from the first mobile device to a second telecommunication device and including information about a connection between the first mobile device and the second telecommunication device, the first mobile device and second telecommunication device identified in the mobile data by respective identifiers [see at least Paragraph 0039 for reference to identifying users and sharing activity between users including extracting user identifiers from cookies in the activity data and identifying a first node in the social graph based on the user identifier; Paragraph 0065 for reference to the network referenced in the system being potentially a telephone network or a wireless network and data and other information being passed between the computer and components of a system of the invention using a wireless network using mobile or cellular wireless; Paragraph 0082 for reference to mobile apps on a smartphone being used to collect activity; Paragraph 0083 for reference to the user sharing information through a mobile application on a smartphone; Paragraph 0092 for reference to personally identifiable information including a mobile telephone and that information being used to uniquely identify, contact, or locate a single person or can be used with other sources to uniquely identify a single individual; Paragraph 0129 for reference to the mobile device IDs used to collect data over different platforms; Examiner notes activity data as mobile data]
processing by the computer the mobile data received from the first mobile device to determine first and second node identifiers of the first mobile device and the second telecommunication device respectively using the respective identifiers in the received mobile data [see Paragraph 0069 for reference to collection resources or collection devices include (1) activity collection widgets, either system owned 406A or partner 408A, or both; (2) URL shorteners, either system owned 406B or partner 408B, or both (both UI or API, or both); (3) applications or sites where users post and share content, either system owned 406C or partner 408C, or both, (e.g., text, images, audio, or video, or any combination of these); and (4) communication applications, either system owned 406D or partner 408D, or both (e.g., instant messenger, text chat, Voice chat, video chat, or others); Paragraph 0091 for reference to incoming activity data being collected and identify nodes scanning through and finding the nodes that need to be updated; Paragraph 0094 for reference to incoming activity data being gathered by resources; Paragraph 0095 for reference to the system using the nonpersonal information in the activity data to identify nodes that match nodes (e.g., anonymous user profiles)]
generating and storing in an edge/node database an edge in-of the network graph, the edge stored as a record identifying a start node stored in the edge/node database identified by the determined first node identifier; an end node stored in the edge/node database identified by the determined second node identifier, and  an edge type representing the connection between first mobile device and the second telecommunication device provided by the mobile data [see at least Paragraph 0024 for reference to an edge between two nodes in a share-graph representing a connection between two users; Paragraph 0040 for reference to determining edges between first-degree and second degree nodes; Paragraph 0089 for reference to the activity data as inputs to the build-update graph being stored in a server within a database or file systems on hard drives of a server; Figure 4A for reference to Item 421 ‘Build/Update Graph’ in which item 423 ‘Identify nodes and edges for Social Graph that need to be updated’ to create item 434 ‘Social Graph (with nodes modeling user profiles and edges modeling sharing activities among users)’]
generating a profiling database by: inferring relationships between the first node and other nodes in the network graph based on: one or more edges and their respective edge types joining the first and other nodes of the network graph stored in the edge/node database; and the determined node types of the first mobile device and second telecommunication device [see at least Paragraph 0029 for reference to the edge having relative strength of interest/intent associated with the connection representing the score given on the strength of connection between two users based on the type of sharing done between the users, frequency of sharing events, recency, etc.; Paragraph 0090 for reference to the build-up graph building or updating a social graph using the collected activity data by (1) an identify nodes and edges for Social graph that need to be updated, (2) a create new nodes/edges if nodes/edges are not found, and (3) an update values associated with nodes and edges; Paragraph 0091-0094 for reference to the identification of nodes scans and collects personally identifiable information or nonpersonal information to identify the contact; Figure 4A and related text regarding items 423, 426, and 428 and the build-up graph]
generating a node profile for the first node based on: Gowling WLG (Canada) LLPPage 2the inferred relationships between the first node and other nodes in the social graph [see at least Paragraph 0063 for reference to nonpersonal information that is recorded about users including demographic information (e.g., zip code, age, gender, and interests); Paragraph 0065 for reference to the system using the nonpersonal information in the activity data to identify nodes that match nodes (e.g., anonymous user profiles); Paragraph 0094 for reference to the nodes of the social graph having profiles with no personally identifiable information; Paragraph 0106 for reference to the result of the build/update graph being a social graph with nodes modeling user profiles and edge modeling sharing activities among users; Figure 4A and related text regarding item 434 ‘Social Graph (with nodes modeling user profiles and edges modeling sharing activities among users)’]
storing the generated node profile for the first node in the profiling database storing a plurality of node profiles associated with respective nodes of the network graph [see at least Paragraph 0090 for reference to the social graphs being stored in one or more databases]
providing a targeted advertisement by: receiving an advertising request from an advertising server, the advertising request including target profile parameters [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 0135 for reference to the ad serving engine receiving ad serving requests; Figure 6 and related text regarding item 603 ‘Ad Serving Engine Receives Ad Serving Request’] 
querying the profiling database for one or more nodes that match the target profile parameters [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 00136 for reference to the decision engine requesting a users’ social graph and the system selecting and updating the users’ social graph; Figure 6 and related text regarding item 611 ‘Decision Making Engine Receives request for best fitting ad/bid/content’ and 614 ‘Decision Making Engine Requests a User’s Social Graph’]
transmitting, in response to the received advertising request, at least a portion of the node profiles of one or more target nodes from the profiling database matching the target profile parameters to the advertising server for use in targeting one or more advertisements [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 0136 for reference to the decision making engine sending this ad to the serving engine, bidding engine, or content engine; Figure 6 and related text regarding item 618 ‘Decision Making Engine: Receives user’s social graph and selects the best fitting ad/bid/content; Figure 6 and related text regarding item 623 ‘Ad Serving Engine ‘Serves the best fitting ad’; Figure 6 and related text regarding the Ad Servicing/Content Personalization/Using Share Graph]
While Varynblat discloses the limitations above, it does not disclose accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device or generating a node profile based on user information stored in association with the first mobile device associated with the first node in a customer relationship management (CRM) database. 
However, Zhou discloses the following:
accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device [see at least Paragraph 0029 for reference to content objects including any type of object on the social networking system such as status updates, messages, photographs, images, audio data, video data, pages or other data, page posts, shared links, applications or check-in events at a merchant or venue; Paragraph 0046 for reference to the social graph module organizing the social information (e.g., user profiles, content, and edge objects) stored on the social networking system into a social graph, where the nodes of the social graph representing various objects of the social networking system; Paragraph 0050 for reference to the social graph module identifying one or more clusters of related objects by accessing one or more indexes describing information stored in the user profile store, content store, and the edge store; Paragraph 0055 for reference to the nodes of Figure 3 representing user objects for example a page object associated with a website, or a video object from a video streaming application, or a song object from a music streaming application; Paragraph 0056 for reference to the user objects represented by nodes performing the various edge related actions of “preparing”, “listening”, and “viewing”; Paragraph 0056 for reference to the user objects of the social graph representing the objects in a social networking system; Figure 1 and related text regarding item 108 ‘Social Graph Module’ and the corresponding item 110 ‘User Profile Objects’, item 112 ‘Content Objects’, and item 114 ‘Edge Objects’; Figure 2 and related text regarding item 214 ‘user profile store’, item 218 ‘content store’, and item 216 ‘edge store’; Examiner notes the ‘content store’ as analogous to the database]  
generating a node profile based on user information stored in association with the first mobile device associated with the first node in a customer relationship management (CRM) database [see at least Paragraph 0016 for reference to users providing information describing them, such as name, age, gender, education history, employment history, hometown, relationship status, and interests; Paragraph 0016 for reference to the social networking system storing this information in a user profile associated with the respective user; Paragraph 0044 for reference to the social networking system storing user account information and other related information for a user in the user profile store including biographic, demographic, and other types of descriptive information; Paragraph 0044 for reference to the user profile store including references to actions in the action log performed by the user; Paragraph 0045 for reference to the edge store storing information describing connections between users and other objects on the social networking system; Paragraph 0046 for reference to the social graph module organizing the social information (e.g., user profiles, content, and edge objects) stored on the social networking system into a social graph] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the targeted advertising method of Varynblat to include the node and customer information databases of Zhou. Doing so would leverage information logged by the social networking system to target ads, as stated by Zhou (Paragraph 0003). 

With respect to the system claim 10 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Varynblat addresses the system [Paragraphs 0051, 0061 and Figure 3]. These claims are rejected for substantially the same reasons given above. 
Claims 3 and 12
While the combination of Varynblat and Zhou disclose the limitations above, regarding Claim 3, Varynblat discloses the following:
the relationships are inferred by applying one or more relationship threshold parameters to one or more edges in the network graph [see at least Paragraph 0109 for reference to the sharing interactions or edges to the nodes being weighted (e.g., weighting in a range from 0 to 1), so that certain types of sharing interactions are given different significance in the system which can then be used to represent relative strength of interaction; Paragraph 0114 for reference to nodes and edges that have been interactive more than a threshold of times of nodes and edges with weight (strength) falling below a certain threshold can be purged]
With respect to the system claim 12 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above. 
Claims 4 and 13
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the connection represented by the edge type being a call, text message, or location proximity between the first and second telecommunication device.
However, Zhou discloses the following:  
the connection represented by the edge type is any one or more of: a call between the first mobile device and the second telecommunication device; a text message between the first mobile device and the second  telecommunication device; a location proximity of the first mobile device and the second telecommunication device [see at least Paragraph 0019 for reference to an edge between nodes representing the first user sending a message to the second user; Paragraph 0056 for reference to edges between nodes representing a connection between nodes for example: listing social networking system objects in a user profile, subscribing to or joining a social networking system group or fanpage, sending a message to another social networking system user, making a purchase associated with a social networking system node, commenting on a content item, or RSVPing to an event]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the edge connection of Varynblat to include the messaging connection representation of Zhou. Doing so would provide a process that readily analyzes the relationship between objects in the social networking system based on their corresponding nodes in the social networking system, as stated by Zhou (Paragraph 0026). 

With respect to the system claim 13 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 6 and 15 
While the combination of Varynblat and Zhou disclose the limitations above, regarding Claim 6, Varynblat discloses the following:
the mobile data comprises any one or more of text messages, phone calls, e-mails, browsing activity, and location information [see at least Paragraph 0110 for reference to the sharing activities that are tracked for the social graph including sending messages between users, sending files between users, sending videos between users, sending an email (e.g., Web e-mail) with a link from one user to another such as sharing a link to various social media sites, and for mobile users or smart phone users sending SMS-type-messages between users]
With respect to the system claim 15 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 8 and 17
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the target nodes having subscribed to a targeted advertising program. 
Regarding Claim 8, Zhou discloses the following:  
the one or more target nodes have subscribed to a targeted advertising program [see at least Paragraph 0056 for reference to the actions performed by user objects including subscribing to or joining a social networking system group or fan page; Paragraph 0064 for reference to the determination of targeting criteria for an ad based on target objects including whether a user interacted with (e.g., liked, watched, listened, purchased, recommended, etc.) the object, the number of times a user interacted with the object or any other suitable interaction between a user and a target object] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the social graph generation of Varynblat to include the subscription ability of Zhou. Determining that the target node or user has a subscription to a targeted advertising program allows the social networking system to provide the user with advertisements more likely to be of interest to the user, as stated by Zhou (Paragraph 0016). 

With respect to the system claim 17 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 9 and 18
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the first node being determined as a target node based on its relationship to the second node. 
Regarding Claim 9, Zhou discloses the following: 
the first node is determined to be a targeted node based on the first node's relationship with the second node [see at least Paragraph 0065 for reference to the determination of targeting criteria determined for one or more target objects is to identify users whom an ad associated with the targeting criteria is served; Paragraph 0065 for reference to the system identifying user objects corresponding to nodes on the social graph that have an edge to at least one of the node corresponding to a target object as users to whom the ad may be served; Paragraph 0065 for reference to the system ranking user objects based on number of edges to the target objects, based on number of target objects to which users have an edge or any suitable criteria to determine which users are served the ad] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the social graph generation of Varynblat to include the target node determination of Zhou. Determining that the target node in this way allows the social networking system to provide the user with advertisements more likely to be of interest to the user, as stated by Zhou (Paragraph 0017).

With respect to the system claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 20140257998 A1
Jimison et al.
STORING CUSTOMER RELATIONSHIP MANAGEMENT INFORMATION IN A SOCIAL NETWORKING SYSTEM
US 20150213370 A1
Chakrabart et al.
LABEL INFERENCE IN A SOCIAL NETWORK


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683         

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683